                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
CYNTHIA FOSS,                           )
                                        )         CIVIL ACTION
                  Plaintiff,            )
                                        )         NO. 18-40010-TSH
                   v.                   )
                                        )
MARVIC D/B/A BRADY-BUILT                )
SUNROOMS,                               )
                                        )
                   Defendant.           )
______________________________________ )


     MEMORANDUM AND ORDER ON DEFENDANT’S AMENDED MOTION TO
                      DISMISS (Docket No. 23)

                                        March 19, 2019

HILLMAN, D.J.

        Cynthia Foss (“Plaintiff”) filed an Amended Complaint, (Docket No. 20), asserting

copyright infringement (Count I), tortious interference with an advantageous business relationship

(Count II), conversion (Count III), unfair and deceptive business practices (Count IV), breach of

contract (Count V), and fraud and breach of fiduciary duty (Count VI). Marvic (“Defendant”)

subsequently moved to dismiss Counts I and V for failure to state a claim. (Docket No. 23). For

the reasons below, Defendant’s motion is granted in part and denied in part.

                                          Background

        The factual background is taken from Plaintiff’s Complaint and assumed to be true at this

stage in the litigation.

        In October 2006, Plaintiff entered into a contract with Defendant to create artwork for

Defendant’s catalogue.     In March 2018, Plaintiff registered the brochure with the Federal
Copyright Office.     Plaintiff claims that Defendant subsequently breached the contract and

infringed on Plaintiff’s copyright by modifying Plaintiff’s work and continuing to use it without

her permission. In addition, Defendant did not compensate Plaintiff for the continued use.

       On February 26, 2019, this Court stayed this litigation in light of a case pending before the

Supreme Court that had the potential to be dispositive of Plaintiff’s copyright claims. (Docket No.

46); see also Fourth Estate Public Benefit Corp. v. Wall-Stree.com, LLC, No. 17-571, 2019 WL

1005829 (U.S. Mar. 4, 2019).

                                         Legal Standards

                                         1. Motion to Dismiss

       A defendant may move to dismiss, based solely on the complaint, for the plaintiff's “failure

to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). To survive a Rule

12(b)(6) motion to dismiss, a complaint must allege “a plausible entitlement t relief.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 559, 127 S.Ct. 1955 (2007). Although detailed factual allegations

are not necessary to survive a motion to dismiss, the standard “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id. at 555,

127 S.Ct. 1955. “The relevant inquiry focuses on the reasonableness of the inference of liability

that the plaintiff is asking the court to draw from the facts alleged in the complaint.” Ocasio-

Hernandez v. Fortuno-Burset, 640 F.3d 1, 13 (1st Cir. 2011).

       In evaluating a motion to dismiss, the court must accept all factual allegations in the

complaint as true and draw all reasonable inferences in the plaintiff’s favor. Langadinos v.

American Airlines, Inc., 199 F.3d 68, 68 (1st Cir. 2000). It is a “context-specific task” to determine

“whether a complaint states a plausible claim for relief,” one that “requires the reviewing court to

draw on its judicial experience and common sense.” Ashcroft v. Iqbal, 556 U.S. 662, 679, 129



                                                  2
S.Ct. 1937 (2009) (internal citations omitted). “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has alleged—but it has

not ‘show[n]’—that the pleader is entitled to relief.” Id. (quoting Fed. R. Civ. P. 8(a)(2)). On the

other hand, a court may not disregard properly pled factual allegations, “even if it strikes a savvy

judge that actual proof of those facts is improbable.” Twombly, 550 U.S. at 556, 127 S.Ct. 1955.

        Because Plaintiff appears pro se, we construe her pleadings more favorably than we would

those drafted by an attorney. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless,

Plaintiff's pro se status does not excuse her from complying with procedural and substantive law.

See Ahmed v. Rosenblatt, 118 F.3d 886, 890 (1st Cir. 1997). 1

                                              Discussion

                                  1. Copyright Infringement (Count I)

        “The holder of a valid [visual art] copyright possesses exclusive rights to reproduce and

distribute not only exact ‘copies’ of the [work] but also ‘derivative works’ based upon it.” Coquico,

Inc. v. Rodriguez-Miranda, 562 F.3d 62, 66 (1st Cir. 2009) (quoting 17 U.S.C. § 106). “A person

who trespasses upon any of these exclusive rights may be held liable for copyright infringement.”

Id. (citing 17 U.S.C. § 501).

        “To prevail on a copyright infringement claim, a party must prove both control of a valid

copyright and copying of original elements of the work by the putative infringer.” Id. (citing Feist

Publ’ns. Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361, 111 S.Ct. 1282 (1991)).

        With respect to the first prong and pursuant to 17 U.S.C. § 411(a), “no civil action for

infringement of the copyright in any United States work shall be instituted until preregistration or

registration of the copyright claim has been made in accordance with this title.”


1
 Although Plaintiff is now represented by counsel, she was pro se when she filed her Complaint. Thus, the
Court will construe her pleadings more favorably.

                                                   3
       In Fourth Estate, the Supreme Court clarified that “‘registration . . . has been made’ within

the meaning of 17 U.S.C. § 411(a) not when an application for registration is filed, but when the

Register has registered a copyright after examining a properly filed application. 2019 WL

1005829, at *7.

       Because the Copyright Office has not acted upon Plaintiff’s application for a copyright,

Count I must be dismissed.

                                   2. Breach of Contract (Count V)

       In order to state a claim for breach of contract, a plaintiff must allege the existence of a

contract, his compliance with its terms, breach, and damages. See 5 Charles Alan Wright & Arthur

R. Miller, Federal Practice & Procedure § 1235 at 393 (hereinafter “Wright & Miller”). “Rule

8(a) does not require a plaintiff to plead these elements in detail . . . and the official Forms to the

Rules of Civil Procedure demonstrate that a valid contract complaint can be very brief.” Moore v.

La-Z-Boy, Inc., 2007 WL 1858624, at *1 (D. Mass. June 27, 2007) (quoting Am. Realty Trust v.

Travelers Cas. & Sur. Co. of Am., 362 F. Supp. 2d 744, 753 (N.D. Tex. 2005). Nevertheless, a

complaint must describe the alleged terms of the contract with enough specificity to provide a

defendant with the requisite notice of the nature of the claim. Thus, a claim for breach of a written

contract must either (1) quote pertinent contractual language; (2) contain a copy of the contract as

an attachment; or (3) summarize the contract’s purported legal effect. See Wright & Miller § 1235;

Moore, 2007 WL 1858624, at *1.

       Plaintiff alleges that the parties entered into a service and performance contract in 2006

and that she performed her duties. She further alleges that Defendant breached the contract by

modifying her artwork without obtaining the requisite consent and using that artwork for profit.

Plaintiff has done enough to summarize the contract’s purported legal effect and provide



                                                  4
Defendant notice of the nature of the claim. In other words, Plaintiff’s complaint contains a “short

and plain statement . . . showing that [she] is entitled to relief.” Fed. R. Civ. P. 8(a).

                                              Conclusion

        For the reasons stated above, Defendant’s motion is granted in part and denied in part.

SO ORDERED

                                                                             /s/ Timothy S. Hillman
                                                                          TIMOTHY S. HILLMAN
                                                                                DISTRICT JUDGE




                                                   5
